Case 1:19-cv-00950-JTN-PJG ECF No. 17, PageID.909 Filed 03/17/21 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


 TERRY A. GRESSLER,

        Plaintiff,
                                                                  Case No. 1:19-cv-950
 v.
                                                                  HON. JANET T. NEFF
 COMMISSIONER OF SOCIAL SECURITY,

        Defendant.

 ________________________________/


                        MEMORANDUM OPINION AND ORDER

       Plaintiff brings this action under 42 U.S.C. § 405(g), seeking judicial review of a final

decision of the Commissioner of the Social Security Administration denying his second claim for

disability insurance benefits (DIB). The matter was referred to the Magistrate Judge, who issued

a Report and Recommendation (R&R), recommending that this Court vacate the decision of the

Administrative Law Judge (ALJ) rendered on behalf of the Commissioner and remand the matter

for further administrative action pursuant to sentence four of 42 U.S.C. 405(g). The matter is

presently before the Court on Defendant’s objection to the Report and Recommendation. Plaintiff

filed a response to the objection. In accordance with 28 U.S.C. § 636(b)(1) and FED. R. CIV. P.

72(b)(3), this Court has performed de novo review of the portions of the Report and

Recommendation to which Defendant objects. For the following reasons, the Court denies the

objection and issues this Opinion and Order.

       After analyzing the ALJ’s decision and summarizing the relevant case law and

administrative policies, the Magistrate Judge determined that the ALJ’s residual functioning
Case 1:19-cv-00950-JTN-PJG ECF No. 17, PageID.910 Filed 03/17/21 Page 2 of 3




capacity (RFC) assessment violates res judicata principles inasmuch as the ALJ did not merely

consider her previous RFC analysis, but instead considered her prior RFC findings a “mandatory

starting point” (R&R, ECF No. 13 at PageID.890-891). Specifically, the Magistrate Judge pointed

to the ALJ’s statements that absent new and material evidence indicating a change in Plaintiff’s

condition, her previous RFC findings “are binding” and “must” be adopted (id., quoting ECF No.

6-2 at PageID.40-41).

       In objecting to the Report and Recommendation, Defendant contends that the ALJ

conducted a “fresh review” of Plaintiff’s second application for benefits and that the ALJ’s

“detailed, eight-page, single-spaced analysis of the new evidence submitted since the prior

decision indicates that she did not consider herself to be ‘precluded by the first ruling’ from making

a different finding” (Def. Obj., ECF No. 14 at PageID.894). Defendant argues that because the

ALJ “permissibly determined that the new evidence did not warrant a departure from the prior

RFC,” remand is not required (id.).

       Defendant’s objection does not reveal an error by the Magistrate Judge. Rather, the Court

agrees that a review of the ALJ’s decision reveals a violation of res judicata principles, as described

by the Magistrate Judge. Given the factual disputes in this case, the ALJ “should have another

opportunity to review the application under the correct standard.” Earley v. Comm’r of Soc. Sec.,

893 F.3d 929, 934 (6th Cir. 2018).

       Accordingly:

       IT IS HEREBY ORDERED that the Objection (ECF No. 14) is DENIED; the Report and

Recommendation of the Magistrate Judge (ECF No. 13) is APPROVED and ADOPTED as the

Opinion of the Court; and the decision of the Commissioner of Social Security is VACATED, and




                                                  2
Case 1:19-cv-00950-JTN-PJG ECF No. 17, PageID.911 Filed 03/17/21 Page 3 of 3




this matter is REMANDED for further administrative action pursuant to sentence four of 42 U.S.C.

405(g).


Dated: March 17, 2021                                        /s/ Janet T. Neff
                                                           JANET T. NEFF
                                                           United States District Judge




                                               3
